 In the Matter of ARMOUR & COMPANYand.UNITED PACKINGHOUSE.',WORKERS OF AMERICA, LOCAL 13, C. 1.O.Case No. 16-R-4108.Decided January ^00, 1945Messrs. H. H. Danielson, Toes J. Dee,andDavid Gardner, ofOkla-homa City, Okla., for the Company.Mr. A. J. Pittman,of Fort Worth, Tex., for the Union.Mr. Louis Cokin;of counsel to the Board.DECISIONAN!)DIRECTION OF ELECTIONSTATEMF;NT OF THE CASEUpon petition duly filed b-Y United Packinghouse Workers of Amer-ica, Local 13, C. I. 0., here-'n called the Union, alleging that a questionaffecting commerce had ,`I.risen concerning the representation of em-ployees of Armour & C6)mpany, Oklahoma City, Oklahoma, hereincalled the Company, the Nmitional Labor Relations Board provided foran appropriate hearing upon due notice before John H. Garver, Trial.Examiner.Said hearing was held at Oklahoma City, Oklahoma, onJanuary 4,1945.The Company and the Union appeared, participated,,and were afforded full opportu mty to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYArmour & Company is an Illinois corporation operating plants:in several States.We are here concerned with its plant at OklahomaCity, Oklahoma, where it is engaged in slaughtering and processinglivestock.During 1944 the Company received about 250,000,000 lbs. of60 N. L. R. B., No. 34.1.7.5: 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterials at its Oklahoma City plant, approximately 15 percent ofwhich was shipped to it from points outside the State of Oklahoma.During thesame periodthe Companyshipped about 195,000 000 lbs. ofproducts from its OklahomaCityplant, 55 percent of which was:shipped to points outside the State of Oklahoma.The Company admits that it is engaged in commerce within themeaning of the NationalLaborRelations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 13, is a labor-organization affiliated with the Congress of Industrial Organizations,.admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognl'.ze the Union as exclusive collectivebargaining representative of the stock drivers at the Oklahoma Cityplant until such time as the Union is certified by the Board.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represallts a substantial number ofemployees in the unit hereinafter found to be appropriate.'We find that a question affecting commei ce has arisen concerningthe representation of employees of the Colnl_lany, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all stock drivers at the Oklahoma Cityplant of the Company, excluding supervisory employees, constitutean appropriate unit.The Company contends that the duties of thestock drivers are such as to make them a part of management.The stock drivers drive the cattle and hogs purchased by the Com-pany at a stockyard located adjacent to its plant to pens on the Com-pany's property.The stock drivers are paid on the basis of a 40-hourweek and do not perform any supervisory functions.On occasion.stock drivers are promoted to cattle and hog buyers.The record dis-lcloses that there is nothing in the duties performed by the stock driv-erswhich is inconsistent with their' being represented by a labororganization.The Company urges that the head stock driver be excluded fromthe unit and the Union that he be included. The head stock driverreceives a higher rate of pay than the stock drivers and the Company'The Field Examiner reported that the Union submitted 8 authorization cards.There,are approximately eight employees in the appropriate unit. ARMOUR&COMPANY177stated at the hearing that he has the authority to hire and discharge.We find that the head stock driver is a supervisory employee and, assuch, we shall exclude him from the unit.We find that all stock drivers at the Oklahoma City plant of theCompany, excluding the head stock driver and any other supervisoryemployees with authority to hire, promote,discharge,discipline, orotherwise effect changes in the status of employees, or effectively rec-commend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 9, of the NationalLabor Relations Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour & Com-pany, Oklahoma City, Oklahoma, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of,this Direction, under the direction and supervisionof the Regional Director for the Sixteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by UnitedPackinghouse Workers of America, Local 13, C. I. 0., for the pur-poses of collectivebargaining.628563-45-vol. 60-13